Cabell, J.
delivered the opinion of the court. In the case of Sawney v. Carter, 6 Rand. 173. this court refused, on great consideration, to enforce a promise by a master to emancipate his slave, where the conditions of the promise had been partly complied with by the slave. It is impossible to distinguish that case from this. The court proceeded on the principle, that it is not competent to a court of chancery to enforce a contract between master and slave, even although the contract should be fully complied with on the part of the slave. The decree of the chancellor must be reversed and the bill dismissed.